UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
QUENTIN STARKES,                                              :
                                             Petitioner, :         20 Civ. 00265 (LGS)
                                                              :
                           -against-                          :           ORDER
                                                              :
UNITED STATES OF AMERICA,                                     :
                                             Respondent. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 1, 2021, Petitioner filed a motion to redact and file under seal an

unredacted version of his reply memorandum of law in support of his motion pursuant to 28

U.S.C. § 2255. Dkt. No. 33. It is hereby

        ORDERED that, Petitioner’s motion to seal is GRANTED. The unredacted version of the

reply at Docket No. 34 will remain sealed, and by July 7, 2021, Petitioner shall publicly file a

redacted version of his reply. Only the parties and individuals identified in the attached Appendix

will have access. Although “[t]he common law right of public access to judicial documents is

firmly rooted in our nation’s history,” this right is not absolute, and courts “must balance

competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Filing the above-referenced document in

redacted form is necessary to prevent the unauthorized dissemination of Petitioner’s personal

information, including protected health information.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 33.

Dated: July 2, 2021
       New York, New York
                                        Appendix

Pursuant to Your Honor’s Individual Rule I.D.3, this appendix identifies all parties and
attorneys of record who should have access to the sealed documents.

AUSA Alexandra Rothman (by ECF)
